On Application for Rehearing.

PER CURIAM.
McCormack ivas the defendant’s witness, and had testified in their behalf to his dissatisfaction with the ore mined and delivered to his, the witness’, company by the plaintiff — to dissatisfaction both as to the percentage of metallic iron in the ore itself and to plaintiff’s manner of mining the ore in respect of refuse left in the output. Of course, as held in the original opinion, the testimony' of McCormack, elicited by the defendant, that he had proposed to plaintiff, after the time of his alleged dissatisfaction, “to take a contract at a reduced price with, the Tennessee (witness’) Company to mine ore at less than fifty cents a ton,” was not competent as original evidence upon any issue in the case. But we are noiv of opinion that coming, as it did, on the cross-examination by plaintiff of defendants’ witness, it was clearly competent as weakening the force of the witness’ testimony in chief as to his dissatisfaction with plaintiff’s methods in the mining of ore.
We therefore conclude, on the application for rehearing, that this evidence wras properly received. The judgment of reversal is set aside; and the judgment of the city court will be
Affirmed.